 148DECISIONSOF NATIONAL LABOR RELATIONS BOARDOwens-Corning Fiberglas CorporationandGeneralTRIAL EXAMINER'S DECISIONDrivers,Warehousemen and Helpers Local Union509, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica. Case 11-CA-3460June 24, 1968DECISION AND ORDERBy Members Brown, Jenkins,and ZagoriaOn April 9, 1968, Trial Examiner Frederick U.Reel issued his Decisioninthe above-entitledproceeding,finding thatRespondent had engagedin and was engaging in certainunfair labor prac-tices and recommending that it cease and desisttherefromand take certainaffirmativeaction, as setforth in the attached Trial Examiner's Decision. Healso foundthatRespondent had not engaged in cer-tain other unfair labor practices and recommendedthat such allegations of the complaint be dismissed.Thereafter,the Respondentfiled exceptions to theDecision and a supportingbrief.The ChargingParty filedcross-exceptions and a supporting brief.Pursuant to the provisionsof Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLaborRelations Board has delegated itspowers in connectionwith thiscase to a three-member panel.The Boardhas reviewed the rulingsof the TrialExaminer made at the hearingand finds that noprejudicial error was committed.The rulings arehereby affirmed. The Boardhas considered theTrialExaminer'sDecision,the exceptions andbriefs,and the entirerecord inthe case,and herebyadopts the findings,conclusions,and recommenda-tionsof the TrialExaminer asmodifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyordersthattheRespondent,Owens-CorningFiberglas Corporation,Aiken,South Carolina, itsofficers,agents, successors,and assigns,shall takethe action set forth in the Trial Examiner's Recom-mended Order, as so modified:Change the periods at the end of paragraph 1(b)of the Order and the third indented paragraph ofthe Appendix to semicolons and add the following:"provided,however,that the Respondent is notrequired to revoke any such benefits that it hasgranted."FREDERICK U. REEL,Trial Examiner:This case,heard at Augusta,Georgia,on February 15, 1968,1pursuant to a charge filed the precedingOctober16, and a complaint issued December 26, presentsquestions as to whether Respondent,herein calledthe Company,violated Section 8(a)(1) of the Na-tional Labor Relations Act, as amended,by certainthreats to,and interrogation of, employees,by mak-ing certain changes in working conditions while anelection to determine a bargaining representativeWas pending,and by discharging two employees forwhat the complaint alleges was protected concertedactivity.Upon the entire record,including my observationof the witnesses,and after due consideration of thebriefs filed by the Respondent and the ChargingParty, I make the following:Findings of Fact1.THE BUSINESSOF THE COMPANY AND THE LABORORGANIZATION INVOLVEDThe Company,a Delaware corporation, with aplant at Aiken,South Carolina,where it manufac-tures fiberglasproducts, and from whichit annuallyships over$50,000 worthof goods to points outsidethe State,isan employer engaged in commercewithin the meaning of Section 2(6) and(7) of theAct. The GlassBottle Blowers Association (hereincalledGBBA)and the ChargingParty (hereincalled the Teamsters)are both labor organizationswithin the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Alleged Interrogation,Threats, and Changes inWorking Conditions1.BackgroundFor a number of years prior to the events here inquestion the GBBA had made repeated but unsuc-cessful attempts to organize the Company'sAikenplant.In 1967 both the GBBA and the Teamsterswaged organizing campaigns.Inan NLRB-con-ducted election in August 1967 none of the con-tendingparties(GBBA, Teamsters,and "nounion")received a majority.A runoff election wastherefore necessary between the two highest con-tender,Teamsters and "no union."2Most of theevents here in question occurred within a fewweeks after the election of August 1967. At thattime the Company had over 1,000 employees at theIAll other dates herein refer to the year 1967 except when otherwise in-dicated.' Such an election was held the day before the hearing,and the Team-sters lost by a narrow margin.172 NLRB No. 20 OWENS-CORNING FIBERGLAS CORP.149Aiken plant.The Company also operates nine otherplants in the United States and has bargaining rela-tions with unions in most of those plants.2.Changes in working conditionsThe complaint alleges that in September 1967(i.e., after the inconclusive first election) the Com-pany initiated certain benefits in working condi-tions, and thereby,it is alleged,violated Section8(a)(1) under thetheory ofN.L.R.B. v. ExchangeParts Co.,375 U.S. 405.The two matters alleged inthe complaint are (1) "increasing and improvinghospitalpayment benefits and maternity leavebenefits," and (2)"implementing wage differentialsfor various shifts."The evidence establishes withrespect to the hospital benefits that the changes atAiken were part of a companywide change, madesimultaneously at all plants.General Counsel stipu-lated that the company brochure advising the em-ployees of the medical insurance program"was dis-tributed in due course without any attempt to affectunionization at the Aiken plant."The allegation ofviolation with respect to that matter must thereforebe dismissed.Cf.ChampionPneumaticMachineryCo., 152 NLRB 300.As to the shift differentials, the record establishesthat the Aiken plant operates on what may betermed a rotating shift,under which certain em-ployees will work the daytime shift for 1 week, thenthe afternoon shift for 1 week,and then the nightshift.When working the latter two shifts,these em-ployees have always received a 5- or 10-cent-per-hour shift premium.Other employees,however-approximately one-tenth of the working force-didnot work on rotating shifts but nevertheless oftenhad to work more than their regular hours.Prior toSeptember 1967, when working this overtime, theydid not receive a higher hourly rate,and hence dur-ing these hours they were working at a lower rateper hour than other employees working at the sametime who received the shift premium.In Septemberthe Company changed its policy at Aiken3 andbegan to pay the "shift premium" to the nonrotat-ing employees when they worked beyond theirregular hours into"shift premium"time.CompanyPersonnelManager Brelsford testified that thischange was made becausethe former method"became a strong point of dissatisfaction amongsome of our day-workers."In a letter to all employees dated August 30,1967, dealing primarily with the Company's "sur-prise"that so many"Fiberglas people"voted forunion representation in the election,Plant ManagerLockhartstated,in part:As a result of the closeness of the vote, Iasked eachof yoursupervisorsto review themajor reasons why so many people voted forunionization.During the past week,Imet witheach department's supervisory group tofranklydiscuss any major sources of dissatisfaction andasked for their recommendations as to whatshould be done to correct present conditions.Many fine suggestions were made at thesemeetings....In addition,there are some policies thatmany Fiberglas people regard as unfair. Thesepolicies include ... maternity leave of absence.shift premium for day people working out-side of their regular hours.... We are nowreviewing these policies and,wherever possi-ble, plan to make changes which will serve thebest interests of everyone.Lockhart's letter certainly warrants the inference,which I draw,that the change in shift premium pol-icy was made for the purpose of inducing the em-ployees to vote against the Teamsters in the runoffelection which was pending at the time of the letterand of the change in policy. The Company there-foreviolatedSection8(a)(1)bymaking thechange.Exchange Parts, supra.Finally,with respect to the maternity leavebenefits,the record does not disclose preciselywhatthe Company's policy was, but a letter fromLockhart to the employees dated September 13,1967, contains the following paragraph:As I wrote in a previous letter, we have beenreviewing many of our plant policies.We havealready made changes in our maternity leave ofabsenceand shift differential pay policies, andplan to make several other major revisions inbasic policies in the weeks ahead.(Emphasissupplied.)In the light of Lockhart's letters of August 30 andSeptember 13, I find that the Company grantedsome benefit with respect to maternity leave ofabsence during the period between those dates, thatitdid so for the purpose of inducing employees tovote against the Teamsters in the then impendingrunoff election, and that it therefore violated Sec-tion 8(a)(1) of the Act.3.Threatsand interrogationThe allegations of the complaint that on May 1,1967, Foreman Tabor threatened to discriminateagainst employees wearing union badges, and thaton May 15 he interrogated employees as to whytheywerewearing union badges,reston thetestimony of employee James Raley. According toRaley, who had left the Company's employ by thedate of the hearing, he overheard Tabor make sucha threat in a conversation between Tabor, Super-visorBaker,and Control Operator Hitt.' Raleyfurther testified that he thereafter bet another em-ployee that he (Raley) could wear a badge and that' The record does not reveal what practice is followed at the other com-pany plants, but the change was instituted at Aiken by local management,and thereis.no suggestionthat it was companywide4Raley was "not completelysure" the otherparticipantswith Taborwere Baker and Hitt. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDTabor "might make the work a little tougher, butthat was all he would do." According to Raley, hewore the badge one day, and Tabor sent for himand asked why he was wearing the badge, at whichtime Raley told Tabor of the bet, and Tabor repliedthat he intended to get a full day's work out of any-one wearinga union badge.Baker denied ever discussing union badges withTabor, or hearing Tabor discuss such a matter withHitt.Tabor likewise denied that aspect of thematter,and it was stipulated that Hitt, if called totestif ,would corroborate Baker. Tabor furthertestif ed:Q. Did you ever speak to a man namedRaley about a badge, a Union badge?A. No, sir, he talked to me.Q.When was this?A.When the GBBA tried to start a petitionfor an election. He came to the office onenight,and he said "Harold, I want to talk withyou," and I said "What do you want to talkwith meabout?" He said "I want to tell youwhy I am wearing this badge-this Unionbadge," and I said "Jimmy, I am not interestedinwhy youare wearingthisUnion badge, it'snoneof mybusiness.As far as I'm concerned,it's part of your clothes." And he said "Well, afellow bet me $20 I wouldn't wear it in front ofyou eight hours," and I said "Why would theydo that,"and he said"I don't know, but theybet me $20 I wouldn't wear it in front of youeight hours."And, Isaid"Jimmy, if you wantto make $20"-I said"You go ahead and wearit from now on." And when he left the officehewas verynice and he said"No hardfeelings."Q. Do you recall whether anythingwas saidabout working 7 hours and 10 minutes, or not?A.Well, I believe I did tell him that thatbadgewould not allow him any specialprivileges-that he would have to work 7 hoursand 10 minutesjust like anyone else thatwasn'twearing one.Q. Did you ask that he come see you?A. No, sir. He come to my office himself; Ididn't send for him.The record establishes that the wearing of unionbadges was commonabout the plant. In the light ofall thecircumstances, I am inclined to credit Tabor,and to dismiss these allegationsfor failure ofGeneral Counsel to prove them by a preponderanceof the evidence.B.The Dischargesof McClainand RobinsonOn September 13 the Company suspended, andon September 19 it discharged,employees WalterMcClain and James Robinson because of their ac-tivity in sponsoring and disseminating in the plant apetitionwhich they and other employees signed.The question in the case is whether their respectiveactivities in connection with this document con-stituted concerted activity for mutual aid or protec-tion within the meaning of Section7.A relativelyfull statement of the unusual facts is required.1.The Hewitt tragedy and McClain's proffer ofassistanceAbout 2:40 a.m. on Monday, September 11, em-ployee Jimmy Hewitt, at work on the midnight to 8a.m. shift, received an emergency telephone call inwhich he learned that his wife had just been killedin an automobileaccident near Macon, Georgia.The call was from Hewitt's wife's cousin, oneJackieRay Beasley, in Augusta, Georgia, andHewitt asked Beasley to come to the plant to pickhim up.' Hewitt promptly advised Foreman Tabor,who asked if he could be of assistance, but HewitttoldTabor that someone was on his way to theplant to pick Hewitt up, to which Tabor replied,"go on home." Various other employees,learningof the tragedy, offered Hewitt their cars (he himselfhad come to work as part of a carpool), but hedeclined their offers, explaining that a car was com-ing for him from Augusta, some 20 miles away.About 3:30 a.m. employee Walter McClain, onhisway to the plant cafeteria during a "lunchbreak," saw Hewitt in the hall, and asked why noone had come for him. Hewitt explained that a ridewas on the way, and declined McClain's offer of aride.A few minutes later McClair left the cafeteriaand rejoined Hewitt. While they were conversing,McClainagainoffered Hewitt a ride, and Hewittdeclined. McClain then asked if there was anythingelse he could do to help, and when Hewitt asked fora loan,McClain loaned him $5. The two men thenwalked toward the parking lot, and were still talk-ing when the guard summoned Hewitt back to takeanother telephone call.McClain accompaniedHewitt back to the guard shack. Present there inaddition to Hewitt and McClain were ForemanTabor, Control Operator Neal McCormack, andone or two guards. The testimony of both Hewitt, acompany witness, and McClain is in substantial ac-cord as to this conversation. To quote McClain:A. I could hear Mr. Hewitt's conversation.0. Please tell the court what you heard ofthat.A. He said "evidently"-he said "oh, no,"and then he carried on this conversation find-ing out the names of the others that waskilled-I presume that was what he was doing,and then he said, "well, nobody hasn't comeand got me yet," and evidently they said "no,"because he took the phone away from his ear,'At the time Hewitt was given to understand that his children had alsobeen killed,but he learned an hour or so later that they were safe at home. OWENS-CORNING FIBERGLAS CORP.151and he said "Mac, canyou take me home?" Ididn't say anything-I looked at Mr. Tabor-0. Please tell the court who Mr. Tabor is?A.Mr. Tabor is my foreman-was myforeman at that time at that plant.Q. All right, what did-TRIAL EXAMINER: Where was Tabor atthis time?THE WITNESS: He was sitting-TRIAL EXAMINER: Right next to thephone?THE WITNESS: He was in the guard shacktoo.Q. (By Mr. Connor)Pleasetell the courtwhat Mr. Tabor said, if anything.A.Mr. Tabor turned around to Mr. McCor-mack, which is our Control Operator.Q. Is he a supervisor, sir?A. Supervisor of Control Operator, and sohe said "what about it," and Mr. McCormacksaid "Well, I need him mighty bad here, andwe are behind with our work."Q.What happen then with that?A.Well,Hewitt said-he put the phoneback to his ear and hesaid"well, tell someoneto come onand get me."Q. Thank you. What did you do next, Mr.McClain, if anything?A.Well, it was approximately-by thattime, itwas approximately between fiveminutesto four and four o'clock, and I had tobe back on the job at four, so I went back towork.Hewitt's version is asfollows:It's just like I said there. When I got thesecond phone call, I said "Jackie, you haven'tleft to comeand get meyet?" He said "no,people havebeen callingand everything, andwe have called back to verify it was true," andI turned around to Mac and I said "Mac, didn'tyou say that you had your car," and he said"yeah," and I said "well, I may need a wayhome." Well, then he turned around and heasked Mr. Tabor about taking me home. Well,Mr. Tabor turned around to Mr. McCormackand just nodded his head there, and Neil said"well, Jimmy'sgoing tobe going and that'sgoing tothrow us short" and he said "I don'tknow what we'll do without him if we let twogo." Hesaid "we'll be short of help."Moreover,Hewittgave substantially identicaltestimony under oath on December 7, 1967, at ahearingconducted by the State EmploymentSecurity Commission.6 At this hearing, and in thepresenceof company officials who were also wit-nesses in that proceedingand in this, Hewitt notonly testified to the above effect (see GeneralAt the hearing before me Hewitt testified that the testimony he gave inthe earlier hearing was the truth,and that he would testify to the same ef-fect if asked the same questions in the hearing before me7Apparently one of the matters which upset the men was the failure ofCounsel's Exhibit 10, page 30) but also testifiedtwice (pages 34 and 35) that if McClain had beengiven permission Hewitt "probably would have"left the plant with McClain right then. Also at thathearing Hewitt testified, as did McClain before me,that after Tabor and McCormack refused to let Mc-Clain go, he (Hewitt) turned back to the telephoneand said, "Jackie, come on and get me now ... Canyou come get me now?"As noted, McClain was denied permission andreturned to work. Hewitt waited another 30minutes, and then his relatives came for him.2.Early employee reaction to the Hewitt-McClainepisode; the signing of the petitionWhen McClain returned to work, he told two ofhis fellow employees, packing room inspectors,about the episode. These two and another packingroom inspector shortly thereafter confrontedTabor, who told them that of course he permittedHewitt to go home, and continued: ". . . as far ashaving a plant policy, we don't have a plant policyto take a person home ... but human decencywould see that he got home if he didn't have away." The three employees asked Tabor to talk toFabrication Supervisor Timmons or to someone inmanagementabout getting a plant policy on thismatter. Tabor agreed to do so, and spoke to Tim-monslater in the morning, but as Timmons said, "Itwill probably take some time to try to get answerson it,"Tabor never reported back to the threepacking room inspectors.The packing room inspectors reported their con-versation with Tabor to employee James Robinson.The following night, nothing having been heardfrom Tabor, Robinson discussed with a group ofother employees, including McClain, the possibilityof circulating a petition among the employeeswhich, to quote Robinson, was to be "just a shortpetition objecting to the fact that [the Company]didn't have a policy set up to cover a situation totake a bereaved man home."7Robinson finished work at 8 a.m. that Tuesday,September 12, and went to the Teamster office,where, with the assistance of a Teamster represen-tative, he drafted the following document:We, the undersigned, wish to protest therefusal of the O.C.F. Company to allow a co-worker to be driven home by one of his co-workers, when he received a telephone calltelling him about his wife being killed in an ac-cident.Robinson took this document back to the plant thatnight, signed it, and obtained the signatures of Mc-Clain and of eight other employees. He told themthat "there was going to be an attachment on thethe Company to take Hewitt homeat once,using one of the guards and thecompany station wagon for that purposeSee the affidavitwhichemployeeSpivey later gave the Company,which the Companyintroducedintoevidence as its Exh. 5a 152DECISIONSOF NATIONALLABOR RELATIONS BOARDother side of the petition,explaining the incidentthat had happened." At that time he did not knowexactly how the "explanation" would be worded.3.The embellishment and distribution of thepetitionAfter Robinson obtained the 10 signatures, in-cluding his and McClain's, to the petition, he tookthe document back to the Teamster office,and withthe assistance of the Teamster representative com-posed a handbill,which was then sent to Columbia,South Carolina, for reproduction in bulk. Thedocument as finally reproduced consisted of a sheetof legal-size paper with matter on both sides. Onone side appeared the original petition,with the fol-lowing additions:the names of the signers weretyped opposite their signatures;a caption appearedabove the petition proper, reading "We Saw It Hap-pen"; at the foot of the petition,after the signa-tures,the following remarks were added in a spaceenclosed by asterisks:"Deepest sympathy is ex-tended to the employee concerned in the abovesituation.In-PlantOrganizing Committee & Of-ficers of Teamsters#509"; and two signatures ap-peared toward the bottom of the page,those of thepresident and of the secretary-treasurer. At thevery bottom of the page appeared the legend"(Please See Other Side!)."The material on the other side of the sheet ap-peared under the printed letterhead of the In-PlantOrganizing Committee, and over the signature ofthat organization.Under theheading"LockhartSpeaks Out Of Both Sides Of His Mouth," thedocument reads as follows:In the Lockhart "Loveletter #3" to you onAugust 30, 1967, after the election,he states,"It has always been our wish to see that all em-ployees are treated fairly." "To accomplishthis,we are now preparing a detailed step-by-step complaint procedure-." "Iasked each ofyoursupervisorsto review themajor reasonswhy so many people voted for unionization."Sonowwhat happens??? On September 10,1967,only 11 daysafterLockhard pleadsignorance and asks for another chance, (to dowhat?) the following took place:In the packing room of fabrication, on "C"shift,one of the workers was notified bytelephone that a tragedy had struck his familyin or about Macon,Georgia.Thisman was in acar pool and therefore,asked one of his co-workers to drive him home, so he could findout about his wife and other members of hisfamily being reported killed. His co-workerwas ready to drive him home.But,his controloperator,with the supervisorlistening,andhearingtheentire conversation,refusedto letthismans co-worker take him home. CertainlyIHewitt in the hearingbefore the Employment Security Commissiontestifiedthat he was a"company"rather than a "union" man. McClain, bythe supervisor standing right there,seeing andhearing the entire situation, obviously madethe decision.The excuse given was that a man could notbe spared. About three hours before this hap-pened, Shift Supervisor-Foreman Harold Tabortold the people in the packing room that theywere working with an extra man.The workers in the packing room are riledup because company policy and rules did notallow the supervisor to permit a man whomtragedy struck to be driven home. The workershad to call someone from Augusta,Georgia tocome to the O.C.F. plant to take this manhome.On Thursday morning, September 14, Robinsonand other employees distributed this handbill,together with another piece of Teamster campaignliterature not related to the Hewitt matter, to theemployees as they came to or left the plant.4.The Company obtains from Hewitt and distrib-utes a statement countering the petition-handbillCompany officials saw the Teamster handbill andread the"petition"on the morning of September13, and were so disturbed by its contents that theytold Tabor he would be discharged if the allegationstherein were true.Tabor denied that the allegationswere true,and the Company decided to obtain astatement from Hewitt as to what had occurred.Accordingly, during the morning on September 14Fabrication Supervisor Timmons called Hewitt athis mother's home (his wife's funeral had been heldthe day before), told Hewitt that there had been"veryserious charges made against[Tabor] con-cerning the way [Hewitt] had been treated thenight his wife was killed," and asked if he (Tim-mons)could come to see Hewitt to find out exactlywhat had happened. Hewitt willingly consented,and Tabor, Timmons, and another employee calledon him later that morning.To quote Timmons:Igave Jimmy the sheets of paper with the peti-tion and attachments on it,and I said"Jimmy,theseare the accusations that have beenmade" and I gave Jimmy time to read it, andhe threw it down, I believe, on the coffee tableand had a few rather derogatory comments tomake concerning it.Jimmysaid"Paul, that's not how it happenedat all." He said,"that didn't happen a bit" hesaid "whatare theseboys trying to do."" So, Isaid thisiswhyIam talkingwith you, and Ithe way, was also opposed to the Union, at least at the time of the eventsherein issue. OWENS-CORNING FIBERGLASasked Jimmy, if he would, to sit down and talkwith me in the presenceof Harold and Frankand to tell me exactly what had transpired thatevening from the time he was notified of hiswife's death,up to the present time.So, he did,and we talked and Jimmy would talk, and Iwould write down his statements and readthem back to him and ask him if these werecorrect, and he said "yes" they were, until wecompleted the statement.Upon its completion, I asked Jimmy to readit,and Jimmy'sMother,Ibelieve, also read it,and then I asked Jimmy if he would sign it andhe did,and Harold,Frank Hughes, and myselfalso signed it.Later that afternoon, at the Company's request,Hewitt signed and swore to a typewritten copy ofhis statement.Hewitt agreed that the Companycould distribute his statement to the employees, asto quote Company Personnel Manager Brelsford,Hewitt"thought it might clear matters up, and hewas sorry the whole thing had come up." The Com-panyaccordinglyhadHewitt'sstatementreproduced in bulk, and supervisors distributed co-pies to the employees on September 15.The document distributed by the Company wascaptioned "The Truth About the Latest TeamsterHandbill."The opening paragraph,set out in sin-gle-spaced type to distinguish it from the balance ofthe handbill, read as follows:The followingstatementwas made by JimmyP. Hewitt in answer to the recent handbill dis-tributed by the Teamsters. We feel it is dis-graceful that the Teamsters have seen fit tomake an issue of the circumstances involvinghis wife's tragic death at a time when only sym-pathy and understanding should be given. Hereare the true facts in this matter in Jimmy's ownwords.There followed Hewitt's detailed account, coveringthree pages, of which the following two paragraphsare most pertinent here:After I hung up the telephone, I got a cup ofcoffee and Harold Tabor came to the guards'desk and asked if there was anything he coulddo to help me. I told him no, that my ride wason its way to get me. At 3:30 A.M., the boysfrom the Packing Room came up on theirlunch breakand severalof them asked if Iwanted to use their car and go home. Again, Itold them no; that my ride was on its way. Afew minutes later,Jackie Ray Beasley calledme back and verified again that my wife hadbeen killed and I asked him if Robert Stan-dridge(my wife's uncle) was coming to get meand he said yes.Walter McClain asked Harold if he couldtake me home and Neal said that he neededWalter in the plant and I didn't feel the necess-ity of McClain taking me because I already hadsomeone on the way to get me.McClain askedCORP.153a couple of other times, but there was no needfor this and I didn't want him to take me. I toldMcClain several times that there was no needfor him to take me, that the boy had loud muf-flers and maybe had been stopped, but I wassure he would be there and that if he didn'tshow up in a little bit I would ask Harold to getme home. At no time did I have any doubt,whatsoever, that Harold would not have gottenme home if I had in any way indicated that Iwanted him to.Hewitt's statement concluded:Throughout the entire time, since I receivedthe first telephone call, I was treated with ut-most respect and consideration by HaroldTabor,NealMcCormick, George Brelsfordand other OCF personnel, and at no time was Irefused anything I requested they do for me. 1further feel that no one could ask or expectany better treatment or more considerationthan Ireceived.5.The discharge of McClain and RobinsonAs noted above, the Company obtained Hewitt'sversion of the events on the same day that theTeamster handbill appeared, September 14. Thatnight when the signers of Robinson's petition cameto work (all but one, who was absent), the Com-pany directed each of them to report to thecafeteria. There Timmons addressed them, statingthat"there had been serious charges made againstone of his supervisors," that "he was going to get itstraightened out," and that if the charges were true"he would take disciplinary action against one ofhis supervisors." The employees explained to Tim-monsthe differences, detailed above, between thepetition they had signed and the handbill as circu-lated.Timmons then requested each of the em-ployees to write out his own independent statementof the pertinent events beginning on the night ofthe Hewitt tragedy. Each employee did so, and theCompany had each statement notarized. The Com-pany then suspended the individual employees, andconducted a further investigation into the matter. Iteventually reinstated all, without loss of pay, exceptMcClain and Robinson, whom it discharged onSeptember 19, telling them that they were beingdischarged"forcausingextremediscordthroughout the entire plant, both verbally and inwriting, by having taken a major role in the gather-ing and dissemination of false information which, iftrue,would have resulted in the most seriousdisciplinary action against a supervisor."Personnel Director Brelsford testified as followswith respect to the decision to discharge the twomen:Well, the investigation boiled down to acredibility between McClain and several otherpeople who said that what Jimmy Hewitt con-tended that he hadn't asked him to take him 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDhome,plus what they had heard that JimmyHewitt had never asked him to take him home,and this was the thing, of course, that startedthe whole petition and everything that we hadthrough the plant.The other thing that was a very obviousthing, there were two complete distortions inthe petition, one of them deals with the peoplehad to call Augusta to get him taken home,which was not the case,and the other casebeing that he asked McClain to bring himhome. All of the people, including JamesRobinson,said that they, in fact,had not heardJimmy Hewitt ask anyone to take him home.All the other people that said "We saw it hap-pen" mean they saw him refuse to go home,and their statements show that they didn't seeit happen, but were told.Robinson, on the other hand, got together apetition,brought it into the plant, had itsigned, and circu'ated to all our people-apetition that contained serious charges againstour company policies and one of our super-visors.This is the basis for the discharge of McClainand RobinsonQ.Whywas there a difference in disciplina-ry action between Robinson and McClain andthe others?A.Well, I felt-I answeredagain,basicallyMcClain was the person who claimed thatJimmy Hewitt asked him to take him home.This is the thing that stirred everything up;Robinson was the one who circulated the peti-tion,made the direct accusations againstHarold Tabor and against our Company policy,and all the others said the only reason theysigned was because of what they had been told,and we didn't feel that they should be heldresponsible.Earlier,in the hearing before the State EmploymentSecurityCommission,Brelsford had testified tosimilar effect.There he stated in part:.the criticalissue became,number one, atleast as we looked at it-did Jimmie Hewitt askWalter McClain to take him home. . .. So wehave this, Jimmy says he did not ask him,Walter says that he did. When you get down toit,this is the crux, this was the cause of thedisturbance that we had at the plant. Thesecond major issue at stake in this campaign,and in this investigation, was who did it, orwho got it into circulation and circle it aroundthe plant. Who picked up, what we considereda false statement,and circulated it, and createdallthe disturbance....Therefore,McClainwas discharged because of the untruth thatcame from him as we saw it againstone of oursupervisors,and Robinson was discharged aswe sawit forspreading it....Q. You saythat the real crux of the matterboilsdown to the factual situation as towhether or not Jimmie Hewitt asked McClainto take him home.A. Sure does..Had Jimmie asked McClain to take himhome and had Harold Tabor refused to let himgo home under the circumstances, we wouldnot have fired McClain, but we would havefired Tabor.Q. All right, then, would you have firedRobinson?A. I do not know, I just do not know, how-ever I doubt it.Q. ...[if] the fact actually showed that Jim-mie, ineffect, did ask McClain to take himhome that night and that he was not permittedto take him home by Mr. McCormick and Mr.Tabor. If that were the truth neither McClainnor Robinson would have been fired, wouldthey?A. Probably not, and definitely not Mc-Clain. Probably not Robinson.At the hearing before me, Hewitt's testimony at theabove hearing did not come into the record untilafter Brelsford had left the witness stand. I askedTimmons, who was then on the witness stand,whether the Company gave any consideration9 afterthe State proceeding to reemploying or reinstatingMcClain or Robinson, and whether there was"some feeling that there had been some misun-derstanding or mistake, rather than a deliberate fal-sification." The witness replied in the negative.6.Concluding findingsThe activity of McClain (a) in telling the packingroom inspectors about his abortive effort to takeHewitt home, (b) in joining with other employeesto urge the preparation of a petition on the matter,and (c)in signingthe petition, and the activity ofRobinson in preparing and circulating the petition,was "concerted activity for mutual aid or protec-9 The transcript,page 157,lines 13-14,erroneously reads "compensa-tion" and is hereby corrected OWENS-CORNING FIBERGLAS CORP.tion."10The Company contends that because offalse statements the otherwise proper activity lostthe statutory protection which normally attaches toconcerted activity.As to McClain,the record is clear that he madeno false statements whatsoever,and it was theCompany(however unwittingly)and not McClainthat disseminated false information.The criticalquestion as to McClain was whether Hewitt hadasked him for a ride home that night.Hewitt'ssworn testimony on two occasions corroboratesMcClain that Hewitt did.More specifically, afterMcClain had offered a ride, and while Hewitt wastalking on the telephone,he turned to McClain andsaid,"Didn't you say that you had your car.... Imay need a way home."Moreover,at the Employ-ment Security Commission hearing Hewitt testifiedthatafterTabor and McCormack refused McClainpermission,he (Hewitt)turnedback to thetelephone and said,"Jackie,come on and get menow.... Can you come get me now?"Hewitt alsotestified that hadMcClain received permission,Hewitt "probably would have"gone with him atthat time.To, be sure Hewitt also gave the Company asworn statement in which he said "I didn't feel thenecessity of McClain taking me" and"Ididn't wanthim to take me." The inconsistency in Hewitt'sstatements may spring from many sources.He gavethe statement to the Company the day after hiswife's funeral,in the presence of Supervisor Tabor,knowing that the Company considered the accusa-tion against Tabor to be a serious one, and he wasapparently irritated over the attempt of the Team-sters to use his personal tragedy to discredit theCompany.But the issue here is not what causedHewitt to mislead the Company, nor whether theCompany acted in good faith.11Theissue iswhether McClain was protected by the statute inhis activity.The facts establish that he told thetruth,that the Company erred in believing other-wise.Under well-settled principles,laid down bythe Fourth Circuit inN.L.R.B. v.Industrial CottonMills,208 F.2d 87, 89-93, and adopted by theSupreme CourtinN.L.R.B. v. Burnup and Sims,379 U.S. 21, when an employee has engaged in ac-tivityprotected by the Act,and is dischargedbecause of his employer's good-faith but mistakenbelief that he has engaged in misconduct, thedischarge violates Section 8(a)(1) of the Act. SeealsoCusaonov.N.L.R.B.,190 F.2d 898,902-903(C.A. 3).Somewhat similar principles control the case ofRobinson.To be sure,he must bear some responsi-bility for the misstatement in the handbill that "theworkers had to call someone from Augusta, Geor-gia to come to the O.C.F. plant to take this man10Companycounsel in an opening statementsaid: "It was perfectlyproper,the petition in itself, and the affixing of the names."11 It is conceivablethat evenTabor did nothear Hewitt's remarks to Mc-Clain.155home." The fact is, as noted above, that Hewitt wasalready on the telephone when he (not "the work-ers").asked someone to come for him after Mc-Clain was refused permission.12Butthe Companymade it clear, and Brelsford particularlyemphasized at the hearing before the EmploymentSecurity Commission, that the critical "misstate-ment," so far as the Company was concerned, wasthe accusation against Tabor. (One may wellwonder why the Company, once it secured andpublished to all employees Hewitt's repudiation ofthe story, did not rest therewith, but it isunnecessa-ry to speculate on whether the fact that the Team-sterswere involved played any part in the Com-pany's carrying the matter further. I note in passingthat no violation of Section 8(a)(3) is alleged, butthat the circumstances of Robinson's dischargewere fully litigated. Cf.American Boiler Manufac-turers Assn. v. N.L.R.B.,366 F.2d 815, 821 (C.A.8), and the cases there cited.) The "additional"misstatment as to the necessity of employees'calling Augusta was apparently of less critical im-portance.In any event, the law is clear that not every miss-tatement uttered in the course of concerted activityforfeits the statutory protection. That protection islostwhere the employeeengages indeliberate ormalicious untruths, but not where his inaccuraciesmay not be so characterized. See, e.g.,Schnell Tooland Die Corp. v. N.L.R.B.,359 F.2d 39, 44 (C.A.6), enfg. 144 NLRB 385, 404-406;Walls Manufac-turingCompany v. N.L.R.B.,321 F.2d 753, 754(C.A.D.C.), cert. denied 375 U.S. 923, enfg. 137NLRB 1317, 1318-19;N.L.R.B. v. Illinois ToolWorks,153 F.2d 811, 815, 817 (C.A.7);MarlinFirearms Company,116 NLRB 1834;ElMundoBroadcasting Corp.,108 NLRB 1270.In the instant case there is no suggestion thatRobinson'smisstatementwas malicious or wasdeliberately false. Indeed, itmore closely ap-proached the truth than Hewitt's misstatement cir-culated by the Company, for it was necessary forthe employee (though not employees) to ask (notto telephone) someone in Augusta to come for himafter Tabor refused to let McClain leave. Robin-son'smisstatement was therefore not of such a na-ture as to forfeit the statutory protection inherentinhis concerted activity, and his discharge wastherefore a violation of Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1.The Company by granting benefits (wage dif-ferentials for employees working beyond their nor-mal workday and an improved maternity leave ofabsence) shortly before a Board election interferedwith their employees' free choice in that election12The caption "We Saw It Happen" placedover the petition waslikewise untrue asto all but McClain. As thecontents of the petition werecorrect, however,the "misrepresentation"in the captionisscarcelymaterial 156DECISIONSOF NATIONAL LABOR RELATIONS BOARDand thereby committed unfair labor practices af-fecting commerce within the meaning of Sections8(a)(1) and 2(6) and(7) of the Act.2.The conduct for which the CompanydischargedWalter McClain and James Robinsonwas concertedactivity protected by Section 7 ofthe Act,so that the discharges were unfair laborpractices affecting commerce within the meaning ofSections 8(a)(1) and 2(6) and(7) of the Act.THE REMEDYI shall recommendthat the Companycease anddesist from its unfairlabor practices, that it offer toreinstateMcClain andRobinsonwith backpay com-puted in accordancewith the formulas set forth inF.W. Woolworth Company,90 NLRB 289, andIsisPlumbing& Heating Co.,138 NLRB 716, and thatit post appropriate notices.Accordingly,upon the foregoing findings andconclusions,and upon the entire record in thiscase,Irecommend,pursuantto Section 10(c) ofthe Act,issuanceof the following:ORDERRespondentOwens-Corning Fiberglas Corpora-tion, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Dischargingorotherwisediscriminatingagainst employeesfor havingengaged inconcertedactivityfor mutual aid or protection.(b)Granting benefitsto employees for the pur-pose of inducingthem to voteagainst a labor or-ganization.(c) In any likeor relatedmanner interferingwith,restraining,or coercingemployeesin the ex-ercise of their rights under Section7 of the Act.2.Take thefollowing affirmative action necessa-ry to effectuatethe policiesof the Act:(a)Offer toreinstateWalter McClainand JamesRobinsonto their formeror substantially equivalentpositions,without prejudice to their seniority orother rights and privileges,and make each of themwhole in the manner describedin the section of theTrial Examiner'sDecision entitled"The Remedy"for any lossof earningssuffered by reason of thediscrimination against them.(b)Notify Walter McClainand James Robinsonif either or both are servingin the Armed Forces ofthe UnitedStates of their right to full reinstatementupon application in accordancewith the SelectiveServiceAct and the Universal Military Training andServiceAct, as amended,after dischargefrom theArmedForces.(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records,socialsecuritypaymentrecords,timecards,personnelrecords and reports,and all other records necessary to analyze the:amount of backpay due under the terms of thisDecision.(d) Post at its plant in Aiken, South Carolina,copies of the attached notice marked"Appen-dix."13 Copies of such notice, on forms provided bytheRegionalDirector for Region 11, shall beposted by the Respondent,after being duly signedby an authorized representative of the Respondent,immediatelyupon receipt thereof,and shall bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered,defaced,or covered by any other material.(e)Notifythe Regional Director for Region 11,inwriting,within 20 days from the date of thisDecision,what steps the Respondent has taken tocomply herewith."'" In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order."" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommendedOrder of a TrialExaminer of the NationalLaborRelations Board,and in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL offer Walter McClainand JamesRobinson their former jobs and pay them forwages they lost as a result of their discharge inSeptember 1967.WE WILL NOT discharge or threaten todischarge any employee because of his havingengaged in concerted activity for mutual aid orprotection.WE WILL NOT grant benefits to employees forthe purpose of inducing them to vote againstunion representation.WE WILL NOT in any like or related mannerinterferewith the right of our employees tojoin or assist labor unions,to bargain collec-tively through representatives of their own OWENS-CORNING FIBERGLAS CORP.157choosing,or to engage in other concerted ac-Service Act and the Universal Military Training andtivities for mutual aid or protection.Service Act,as amended, after discharge from theArmed Forces.OWENS-CORNINGFIBERGLASCORPORATION(Employer)Thisis anofficial notice and must not be defacedby anyone.DatedByThis notice must remain posted for 60 consecu-(Representative) (Title)tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-Note: We will notify the above-named employeespliance with its provisions may be directed to theifpresently serving in the Armed Forces of theBoard'sRegional Office, 1624 Wachovia Building,United States of their right to full reinstatement301NorthMain Street,Winston-Salem,Northupon application in accordance with the SelectiveCarolina 27101, Telephone 723-2300.